PER CURIAM.
Northern Insurance Company of New York (“Northern”), appeals the trial court’s order of final summary judgment in favor of Seitlin & Company (“Seitlin”). We reverse.
The trial court entered summary judgment finding Northern’s umbrella insurance policy provides coverage for the Carlos Manuel Chomat (“Chomat”) claim. In its pleadings, Northern raised affirmative defenses and asserted a counterclaim for rescission of the policy.
Because there are genuine issues of material fact relating to the affirmative defenses and the counterclaim, which may ultimately affect the coverage, we determine that the trial court erred in entering a final judgment on the coverage. See Griffin v. Am. Gen. Life & Accident Ins. Co., 752 So.2d 621 (Fla. 2d DCA 2000). *535Accordingly, we reverse and remand for determination of all issues.
Reversed and remanded.